Citation Nr: 0834035	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD), coronary artery disease (CAD), and 
diabetes mellitus disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




 
INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
service connection for hypertension.

In January 2006, the appellant withdrew his request for a 
Board hearing.  

The issue has been re-characterized to comport to the current 
medical evidence of record.

In his January 2006 Form 9 appeal to the Board the veteran 
appealed all of the issues listed on his August 2005 
statement of the case (SOC), which consisted only of his 
claim for service connection for hypertension as secondary to 
the service-connected disability of post-traumatic stress 
disorder or type 2 diabetes mellitus.  Hence, the issue of 
service connection for hypertension, to include as secondary 
to service-connected PTSD, CAD, and diabetes mellitus 
disabilities, is the only issue on appeal.  See 38 C.F.R. § 
20.204 (2007).  


FINDING OF FACT

The preponderance of the competent medical evidence of record 
indicates that the current hypertension is not related to 
service and is not secondary to the veteran's service-
connected PTSD, CAD, or diabetes mellitus disabilities.  






CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
directly or presumptively, nor is it caused or aggravated by 
the veteran's service-connected PTSD, CAD, and diabetes 
mellitus disabilities.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004, and post-adjudication notice 
by letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
etiology of the claimed disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claim file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hypertension, to 
include as secondary to his PTSD, CAD, and diabetes mellitus 
disabilities.  He claims that his PTSD has caused him 
sleeping problems, worry, and anxiety, and that these 
symptoms in turn have caused him to develop hypertension.  
The veteran's service-connected disabilities include, CAD, 
PTSD, type II diabetes mellitus, and bilateral hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  Where 
certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has hypertension.  
Private medical records dated in October 2003 note that the 
veteran was given an impression of hypertension, 
uncontrolled.  In a VA examination was conducted in December 
2004 the examiner gave an impression of hypertension, 
essential in nature, with normal renal function.  A second VA 
examination was conducted in July 2005, and a June 2006 
addendum to that examination report indicates that the 
veteran has hypertension.   

SMRs do not show any in-service complaints, findings, or 
diagnoses of hypertension or any other potentially related 
disease or disability.  The veteran's September 1970 
separation examination, which includes a systolic blood 
pressure measurement of 118 and a diastolic measurement of 
72, notes that the veteran had a normal heart and vascular 
system.   

Additionally, there is simply no competent medical evidence 
that the veteran's hypertension is related to service on a 
direct or secondary basis.  

The December 2004 VA examination report notes that the 
veteran was given impressions of type II diabetes mellitus 
and hypertension, essential in nature, with normal renal 
function.  The examiner opined that, based on the information 
in the veteran's claim file, it is less likely than not that 
the veteran's hypertension is related to his diabetes in view 
of his normal renal function.

A VA examination was conducted in July 2005.  The examiner 
noted that he reviewed the veteran's claim file.  Impressions 
of diabetes mellitus, type 2, hypertensive cardiovascular 
disease, and PTSD were given.  The examiner opined that it is 
less likely than not that the veteran's high blood pressure 
is secondary to PTSD, but rather it is felt that it is 
related to a combination of obesity, heart disease, diabetes, 
and hypercholesterolemia.  A June 2006 addendum to the July 
2005 VA examination report is of record.  The examiner opined 
that after reviewing the laboratory results again it appears 
that the diabetes has been well controlled and that renal 
functions are normal.  Therefore, it is unlikely that the 
diabetes contributes to the hypertension.  Likewise, CAD is 
often caused by hypertension, but is not known to be a cause 
of hypertension.  The examiner opined that the veteran's 
hypertension is most likely the result of genetic factors and 
obesity.  In July 2006, the examiner provided a second 
addendum to the July 2005 VA examination.  The examiner noted 
that the percentage of contributory factors to the veteran's 
high blood pressure is 90 percent for the obesity and 10 
percent for the veteran's age.  The heart disease, diabetes, 
and hypercholesterolemia are relatively recent in onset and 
are not contributing factors.

A private medical opinion dated in January 2006 notes that it 
is the physician's opinion that the veteran's hypertension 
could be caused by either the diabetes or PTSD.

Regarding the veteran's claim that his hypertension is 
directly related to service, the negative evidence in this 
case outweighs the positive.  The veteran's SMRs indicate 
that there was no incurrence of hypertension during service.  
There is no medical evidence of record indicating a 
relationship between hypertension and any disease or event in 
service, nor does the veteran contend this.  The medical 
evidence of record does not show that the veteran developed 
hypertension for at least 30 years following his separation 
from service.  The passage of 30 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 
453, 459 (1999).  Additionally, there is no evidence of 
record indicating that hypertension was diagnosed within one 
year of the veteran's separation from service.  Therefore, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Although the veteran has 
argued that his current diagnosis is related to service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
the veteran did not develop hypertension until many years 
after service.  

Similarly, regarding the veteran's claim that his 
hypertension is secondary to his service-connected PTSD, CAD, 
or diabetes mellitus, the negative evidence in this case 
again outweighs the positive.  

The January 2006 private medical opinion merely notes that 
the veteran's hypertension could be caused either by his 
diabetes or PTSD.  This medical opinion is speculative, 
stating that it was merely possible that the veteran's 
hypertension is secondary to his service connected diabetes 
or PTSD disabilities.  Additionally, there is no rationale 
for the physician's conclusion.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, the private medical opinion the veteran submitted 
carries little evidentiary weight because it is "... 
unsupported and unexplained..." Bloom, 12 Vet. App. at 187.  

In contrast, the December 2004 VA examiner provided a 
rationale for his opinion, noting that it is less likely than 
not that the veteran's hypertension is related to his 
diabetes in view of his normal renal function.  Similarly, 
the July 2005 VA examiner, following a review of the 
veteran's claim file, noted that it is less likely than not 
that the veteran's blood pressure is secondary to his PTSD, 
but that it is due to other conditions.  In his June and July 
2006 addendums, the examiner clarified that these other 
conditions do not include the veteran's service connected CAD 
or diabetes disabilities.  It was noted that it is unlikely 
that the veteran's diabetes contributes to his hypertension 
because the diabetes has been well controlled and the renal 
functions are normal.  Likewise, CAD is not a known cause of 
hypertension.  The examiner opined that the veteran's 
hypertension is most likely caused 90 percent by his obesity 
and 10 percent by his age and specifically stated that his 
heart disease and diabetes are not contributing factors to 
his hypertension.  The opinion of a physician that is based 
on a review of the entire record is of greater probative 
value than an opinion based solely on the veteran's reported 
history; especially when a cogent rationale, based on a 
review of the record, is provided.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

Although the veteran has argued that his current hypertension 
is secondary to his service-connected PTSD or diabetes 
mellitus disabilities, this is not a matter for an individual 
without medical expertise.  See Grivois v. Brown, 6 Vet. App. 
136.  While the veteran's lay assertions and January 2006 
private medical opinion have been considered, they do not 
outweigh the medical evidence of record, notably the opinions 
of the December 2004 and July 2005 VA examiners, which 
together clearly indicate that regardless of when the 
veteran's hypertension had its onset, it is not proximately 
due to or the result of, or aggravated by, his service-
connected PTSD, CAD, or diabetes mellitus disabilities.  The 
July 2005 VA examiner provided a particularly detailed and 
thorough rationale for his opinion.  Competent medical 
experts make these opinions and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, CAD, and diabetes mellitus 
disabilities, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


